Exhibit 10.8

 

Separation of Employment and General Release Agreement

 

This Separation of Employment and General Release Agreement (this “Agreement”)
is made and entered into as of the 4th day of March, 2008, by and between
AboveNet Communications, Inc, a wholly owned subsidiary of AboveNet, Inc.,
(collectively the “Company”) and Michael Doris (“Employee”), who resides at 10
Nathan Court, Syosset, New York  11791.  For purposes of this Agreement, the
Company and Employee shall be collectively referred to as the “parties” or
individually as a “party”.  The Company and Employee by this Agreement wish to
resolve any claims or potential claims which Employee may have against the
Company by reason of his employment or the termination thereof.  The parties
wish to set forth the terms and conditions governing Employee’s separation of
employment with the Company and to provide for the settlement and release of any
and all disputes and/or controversies which have arisen or may hereafter arise
between the Company or its affiliates and Employee, including without
limitation, any and all claims arising out of or in any way related to
Employee’s employment with the Company and/or the separation of said employment,
up to and including the effective date of this Agreement.  This Agreement
becomes effective on the eighth (8th) day following its execution by the
Employee (the “Effective Date”). In consideration of the mutual agreements,
conditions and covenants herein set forth, the parties hereto agree as follows:

 

1.             TERMINATION OF EMPLOYMENT POSITION.  Employee’s position with the
Company was terminated, which termination became effective as of March 4, 2008
(the “Separation Date”).  Such termination shall be treated as an involuntary
termination by the Company without cause for purposes of determining the
Employee’s rights under his employment agreement, stock option agreement, stock
unit agreement, and any other agreement or arrangement with respect to the
Employee’s employment.  From and after the Separation Date, Employee will no
longer perform duties or hold himself/herself out as or represent
himself/herself to be an employee of the Company.

 

2.             PAYMENT AND BENEFITS.  In full satisfaction of all payments and
other obligations due Employee from the Company, including, without limitation,
all obligations (if any) for salary, bonus, accrued and unused vacation pay,
notice pay under an offer letter, if any, and employee benefits of every kind
and description, in place of and in addition to any severance pay Employee would
be entitled to under any existing Company severance policy, and those
obligations of the Company pursuant to the Employee’s Employment Agreement dated
as of August 31, 2003 as amended (the “Employment Agreement”), and in
consideration for the release of Claims as set forth in Section 5.01 of this
Agreement, the Company shall (i) pay to Employee $327,200.00, payable in a lump
sum on the next payroll date following the Effective Date, (ii) pay to Employee
his salary and any other bonuses earned but not yet paid through the Separation
Date; (iii) pay to Employee any accrued and unused days under the Company’s Paid
Time Off Policy through the Separation Date; (iv) continue providing health and
welfare benefits for eighteen (18) months (subject to such continuing health and
welfare benefits being terminated in the event coverage is provided or otherwise
available to Employee by a subsequent employer); (v) execute and deliver and
Employee shall execute and deliver the Consulting Contract annexed hereto as
Exhibit A, providing for consulting services by Employee to the Company for a
period of nine (9) months; (vi) provided that the conditions for the payments of
such bonuses and payments have been met as of the Separation Date pursuant to
the terms and conditions of the Employment Agreement and such amounts have not
yet been paid in full: (A) pay Employee’s 2007 Annual Bonus (as defined in the
Employment Agreement); and (B) pay a pro rata portion of Employee’s 2008 Annual
Bonus (as defined in the Employment Agreement); and (vii) allow Employee to
retain the two Company laptops assigned to him, which shall be cleansed of all
licensed software and proprietary information following the expiration of the
Consulting Contract.  For purposes of this paragraph, continued health and
welfare benefits shall include:  medical (including prescription drug), dental,
and vision coverage for Employee and his family as well as basic life insurance
coverage for the Employee.  To the extent legally permitted, medical (including
prescription drug), dental and vision coverage shall be provided through COBRA
continuation

 

--------------------------------------------------------------------------------


 

coverage.  All payments made hereunder shall be subject to all applicable
federal, state and local deductions and withholding.

 

3.             SURRENDER OF COMPANY PROPERTY.  Upon the expiration of the term
of the Consulting Contract, or as earlier requested by the Audit Committee
(unless such Company property surrender impedes the Employee’s ability to
perform under the Consulting Contract), Employee shall surrender to the Company
to the extent not already surrendered, all property of the Company in his
possession, including, without limitation, all Company files and documents in
any form or medium; employee lists, and files; keys and card keys for the
Company’s doors, file cabinets and other locks; all credit cards provided to him
by the Company; the computer printer, diskettes and other equipment provided to
him by the Company; and all Company business cards and letterhead paper,
envelopes, and labels.  Employee further agrees that after the term of the
Consulting Contract he will (i) not remove any property or documents from the
premises of the Company, other than his personal property or documents which do
not include any information relating to the Company; and (ii) return promptly to
the Company any written communications, documents, or other property of any kind
which are received by him after the Separation Date and which were sent to him
in his capacity as an employee of the Company.  Employee shall be entitled to
retain  Company laptops in his possession.

 

The Employee shall make himself reasonably available to the Company following
his Separation Date to assist the Company, as may be reasonably requested by the
Company at mutually convenient times and places, with respect to pending and
future litigations, arbitrations, governmental investigations or other dispute
resolutions relating to matters that arose during the Employee’s employment with
the Company, (i) at no cost to the Company during the term of the Consulting
Contract and (ii) following the expiration or prior termination of the
Consulting Contract, the Company will pay the Employee for such services at a
rate of five hundred dollars ($500.00) per hour, in addition to all reasonable
expenses and costs he may incur as a result of providing such assistance, upon
receipt of proper documentation thereof.

 

4.             CONFIDENTIALITY OBLIGATIONS.  “Confidential Information” means
any information of a confidential or proprietary nature which (1) relates to the
business of the Company or any persons or entities affiliated with the Company;
(2) has been created, discovered or developed by, or otherwise become known to
the Company or any affiliates of the Company; or (3) is defined in any agreement
concerning Confidential Information executed between the parties or in any
Company confidentiality policy agreed to by the Employee (the “Confidentiality
Agreement”).  Confidential Information includes, but is not limited to, trade
secrets, processes, formulas, computer programs, data, know-how, inventions,
improvements, techniques, marketing and product plans, strategies, forecasts,
employee lists, customer lists and suppliers lists.  Employee acknowledges and
agrees that he has had access to or has received any and all Confidential
Information in a confidential capacity and will maintain and protect the
confidentiality thereof in accordance with the terms of the Confidentiality
Agreement and will not disclose any Confidential Information except in
accordance with the terms and conditions of such agreement.  Under no
circumstances and at no time shall Employee, directly or indirectly, disclose,
divulge, render or offer any knowledge or information with respect to any
Confidential Information, except as may be specifically requested by the Company
in writing delivered to Employee or otherwise required by legal process or
proceeding.  All Confidential Information received by Employee was and shall be
the sole and exclusive property of the Company and its successors and assigns. 
Employee hereby agrees to assign to the Company and its successors and assigns,
any rights or interests he may have or acquire in any Confidential Information. 
Employee hereby agrees to deliver promptly to the Company all material,
documents and data of any nature containing or pertaining to any Confidential
Information at the end of the term of the Consulting Contract.  Employee further
agrees not to duplicate or otherwise reproduce the Confidential Information,
except within the scope of his Consulting Contract, with such Confidential
Information to be returned to the Company at the end of the term of the
Consulting Contract.

 

2

--------------------------------------------------------------------------------


 

5.             RELEASE AND WAIVER.

 

5.01  Release and Waiver of Claims.  (a) Employee hereby absolutely and forever
releases, relieves and discharges the Company and each of its past, present and
future partners, owners, stockholders, predecessors, successors, assigns, heirs,
agents, directors, officers, employees, representatives, attorneys, subsidiaries
and all other persons, firms and corporations acting by, through or in concert
with any of them or with whom any of them is now or may hereafter be affiliated
(each “Released Party”) from any and all manner of actions and causes of action,
at law or in equity, rights, suits, debts, liens, contracts, agreements,
promises, liabilities, claims, counterclaims, demands, obligations, accounts,
reckonings, deficiencies, guarantees, damages, losses, costs and expenses
(including, without limitation, legal fees) of every kind or character
whatsoever, whether known or unknown, suspected or unsuspected, mature or to
mature in the future, disclosed, or undisclosed, concealed or hidden, fixed or
contingent, which, as of the Effective Date of this Agreement, Employee had, now
has, or may hereafter have or claim to have against any Released Party
(collectively, “Claims”) by reason of any matter, cause or thing whatsoever,
from the beginning of time, through and including the date hereof, including,
without limitation, any and all Claims arising out of, or which hereafter may be
alleged or claimed to arise out of, or which hereafter may be alleged or claimed
to arise out of, or be in any way connected with, either directly or indirectly,
any and all agreements, whether written or oral, or any other form of
affiliation between Employee and the Company, including but not limited to any
stock option agreement or plan, all provisions contained in any offer letter, if
any, the Employment Agreement, and any severance pay pursuant to any company
policy, up to and including the Effective Date (hereinafter collectively
referred to as the “Released Claims”).

 

(b) The Released Claims shall specifically include any and all Claims for
compensatory and/or exemplary or punitive damages and/or other relief relating
to or in any way connected with the terms, conditions and benefits of
employment, including without limitation, any claim or matter of any nature
whatsoever arising out of Employee’s employment with the Company or the
separation thereof and any claims arising under Title VII of the Civil Rights
Act of 1964, as amended, including, without limitation, the Pregnancy
Discrimination Act of 1978, 42 USCS §2000e(k), the Civil Rights Act of 1991, the
Age Discrimination Employment Act of 1967, as amended, all state and local laws
(including both state and local statutory and common law), rules and regulations
against discrimination, the Federal Rehabilitation Act, the Employee Retirement
Income Security Act of 1974, as amended, the Family and Medical Leave Act, the
Americans with Disabilities Act of 1990, workers’ compensation benefits,
emotional distress, disability, and other health benefits, and any
discrimination, including, without limitation, of age, sex, national origin,
race, religion, mental or physical disability, association and/or any other type
of discrimination, whether or not specifically or particularly described herein
and the right to receive any benefit or remedial relief as a consequence of any
such charge of discrimination.

 

5.02  Acknowledgment of the Parties Regarding Discovery of Different or
Additional Facts or Claims; Waiver regarding errors and omissions.  Employee
hereby expressly acknowledges that he or his attorneys may hereafter discover
Claims presently unknown or unsuspected or facts different from or in addition
to those which they now know or believe to be true with respect to the subject
matter of this Agreement, or any part thereof, and each of the parties agrees
that this Agreement and the releases herein given shall be and remain in full
force and effect in all respects, notwithstanding the discovery or existence of
such different or additional facts and/or Claims.  Employee hereby waives all
rights under any federal, state, local or foreign law, statute, rule, order or
regulation which provides in effect that a general release does not extend to
claims which the releasing party does not know or suspect to exist in his favor
at the time of executing the release which if known by him/her must have
materially affected his settlement with the released party.  Employee hereby
expressly acknowledges that he was advised by the Company to consult with an
attorney before executing this Agreement and the releases herein.  Employee
expressly waives any right or claim of right to assert hereafter that any Claim,
has, through ignorance, oversight, or error been omitted from the terms of this
Section 5.

 

3

--------------------------------------------------------------------------------


 

5.03  Representations and Warranties in Connection with the General Release.

 

(a) Employee represents and warrants that he has not and will not file any
complaints, charges or lawsuits against the Company or any Released Party, or
any of them, with any governmental agency or any court including, without
limitation, any claim or matter of any nature whatsoever related to or arising
out of his employment with the Company or the separation of such employment. 
Employee agrees to indemnify and hold the Company harmless from and against any
and all loss, cause, damage or expense, including without limitation, attorneys’
fees incurred by the Company arising out of any breach of this Agreement by
Employee or the fact that any representation made herein by Employee was false
when made.

 

(b) Each party is fully aware of the contents of this Agreement and of its legal
effect and has obtained such legal advice as he or it deem appropriate. 
Employee acknowledges that he has been given sufficient time and opportunity to
review this Agreement; that he has been given twenty-one (21) days to consider
this Agreement before signing it; that he has been given sufficient time and
opportunity, and indeed has been advised, to consult with his own attorney
regarding his rights and this Agreement prior to the execution hereof and has
obtained such legal advice as he deemed appropriate.

 

(c) Employee represents and warrants that he is the sole and lawful owner of all
rights, title and interest in and to the Released Claims herein, and he has not
assigned or transferred or purported to assign or transfer to any other person
any rights or interests in or to any such Claims or any part or portion of any
of such Claims.  Employee understands and agrees that there is no agreement or
understanding between him/her and the Company, including, but not limited to,
any applicable severance plan of the Company, and that this Agreement sets forth
the entire agreement between the parties and supersedes any and all prior
agreements or understandings between the parties pertaining to the subject
matter herein.

 

(d) Voluntary Agreement; Remedies.  The parties hereto have carefully read this
Agreement and know and fully understand the contents thereof and they sign the
same freely and voluntarily.  No promise or inducement has been made or offered,
except as herein set forth, and this Agreement is executed without reliance upon
any statement or representation by any of the released parties or their
representatives concerning the nature or extent of injuries or damages or legal
liability therefore. Each of the parties agrees that this Agreement and the
releases herein given shall be and remain in full force and effect in all
respects, notwithstanding the discovery or existence of different or additional
facts and/or Claims.  Employee understands that his breach of this Agreement
will cause the Company irreparable harm which will not be adequately compensated
by money damages.  Accordingly, in the event of a breach or threatened breach of
this Agreement by Employee or others acting with Employee or at his direction,
Employee agrees that the Company will be entitled to seek immediately and obtain
a temporary restraining order and preliminary and permanent injunction against
such acts of breach, in addition to all other remedies available to the
Company.  In addition to the foregoing in the event of breach of this Agreement
by Employee, the Company shall be relieved of its obligation to make the
payments and provide the benefits to Employee set forth in Section 2 of this
Agreement.

 

5.04  Waiver and Release Not Applicable to Company’s Indemnification
Obligations.  Notwithstanding any other provision of this Section 5 or any other
part of this Agreement, the Company shall remain obligated to indemnify the
Employee pursuant to Section 23 of his Employment Agreement, which Section 23
shall survive the termination of his employment.

 

5.05  Waiver and Release Not Applicable to Company’s Post-Termination
Obligations.  Notwithstanding any other provision of this Section 5 or any other
part of this Agreement, no provision of this Agreement shall operate to relieve
the Company of any of its obligations to the Employee after his termination
pursuant to his rights under the Consulting Agreement; the Stock Option
Agreement between Employee and the Company, dated as of September 10, 2003; and
the Stock Unit Agreement between Employee and the Company, effective as of
August 7, 2007.

 

4

--------------------------------------------------------------------------------


 

6.     ADDITIONAL AGREEMENT; NOTICES, MISCELLANEOUS.

 

6.01  Confidentiality of the Agreement.  The Company and Employee acknowledge
and agree that the terms and provisions of this Agreement were made in strictest
confidence and shall remain confidential, except for any disclosures to the
accountants or attorneys of either party or which may be required by applicable
law and except as otherwise required to comply with the provisions of this
Agreement, and that they shall not disclose or cause or allow to be disclosed,
privately or publicly, any of the terms or provisions of this Agreement to any
other person or entity.

 

6.02  Negative Information; Employment Information; Interference with the
Agreement.  For a period of two (2) years following his termination, Employee
agrees that he has not made, and agrees to refrain from making, unless legally
compelled, any negative, detracting or unfavorable statements concerning the
Company, its business or business endeavors, its products or product history, or
its former or present officers, directors, agents, distributors or employees,
which may have the effect of diminishing the reputations of the Company or the
Company’s former or present officers, directors, agents, distributors or
employees or of its business or business endeavors.  The Company and Employee
agree not to take any action which would interfere with the performance of this
Agreement by the other party or which would adversely affect any of the rights
provided for hereunder.

 

6.03  Notices.  Any and all notices or other communications which either party
shall be required or may elect to provide the other party pursuant to this
Agreement shall be in writing unless otherwise so agreed.  Any notice or
communication hereunder shall be personally delivered,  or sent by certified or
registered mail, postage prepaid, return receipt requested, or sent by overnight
courier service providing evidence of delivery to the other party at the
applicable address set forth below.  Delivery or service of any written notice
or communication shall be deemed completed (i) upon personal delivery, (ii) if
mailed, three business days after deposit in the United States mail, postage
prepaid, and (iii) if by overnight courier service, one business day after
deposit with the courier service.  Any party may change the address to which
notices are to be addressed by giving the other party notice in the manner
provided in this Section 6.03.

 

If to the Company:

Sheila Chang, Director, Human Resources

 

AboveNet Communications, Inc.

 

360 Hamilton Avenue

 

White Plains, New York 10601

 

 

If to Employee:

Michael Doris

 

10 Nathan Court

 

Syosset, New York 11791

 

6.04  Counterparts; Further Assurances.  This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, and will become
effective and binding upon the parties at such time as all of the signatories
hereto have signed each counterpart of this Agreement.  Each of the parties
hereto shall sign a sufficient number of counterparts so that each party will
receive a fully executed original of this Agreement.    The parties hereto agree
to execute such other documents and to take such other action as may be
reasonably necessary to further the purposes of this Agreement.

 

6.05  Governing Law.  This Agreement and any other documents referred to herein
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, without regard to conflicts of laws principles thereof.

 

5

--------------------------------------------------------------------------------


 

6.06  Benefit and Burden; Waiver of Amendment.  This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and, as applicable, their
respective heirs, executors, administrators, representatives, successors and
assigns. No breach of any provision hereof can be waived unless in writing. 
Waiver of any one breach shall not be deemed to be a waiver of any other breach
of the same or any other provision hereof.  This Agreement may be amended only
by a written agreement executed by the parties.

 

6.07  Survival of Warranties and Representations; Severability; Entire
Agreement.  The warranties and representations of this Agreement are deemed to
survive the date of execution hereof.  In the event any provision of this
Agreement should be held to be void, voidable or unenforceable in any respect,
the remaining provisions shall remain in full force and effect.  All agreements,
covenants, representations and warranties, express and implied, oral and
written, of the parties hereto concerning the subject matter of this Agreement,
or any part thereof, are contained in this Agreement.  The provisions of
Sections 10, 11, 12, 13, 14, and 23 of the Employment Agreement shall survive
(i) the termination of such agreement and (ii) the execution of this Agreement. 
Furthermore, nothing herein shall be deemed a waiver or release of any of the
obligations that arise under such provisions of the Employment Agreement.

 

6.08  Revocation.  Employee acknowledges that this Agreement and the releases
herein will not take effect until the Effective Date.  Employee acknowledges
that he may revoke this Agreement at any time during the seven (7) day
post-execution period only by written notice delivered to the Company within
such seven (7) day post-execution period provided in accordance with
Section 6.03 of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the
respective dates set forth below.

 

Employee

AboveNet Communications, Inc.

 

 

 

 

 /s/ Michael Doris

 

By:

 /s/ Robert Sokota

Michael Doris

Name:

Robert Sokota

Date:  March 4, 2008

Title:

Senior Vice President

 

Date:

March 4, 2008

 

6

--------------------------------------------------------------------------------

 

 